           Case 1:20-cv-02663-RA-BCM Document 45 Filed 11/10/20 Page 1 of 1


                                                                USDC-SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
                                                                DOC#:
 VINCENT PALMIERI,                                              DATE FILED: 11-10-20

                            Plaintiff,
                                                                  20-CV-2663 (RA)
                       v.
                                                                       ORDER
 EAST COAST POWER & GAS, LLC, et al.,

                            Defendants.



RONNIE ABRAMS, United States District Judge:

         In light of Judge Moses’ order extending discovery through April 2021, dkt. 44, the post-

discovery conference scheduled for December 29, 2020 is hereby adjourned until April 30, 2021 at 2:00

pm.

SO ORDERED.

Dated:     November 10, 2020
           New York, New York

                                                RONNIE ABRAMS
                                                United States District Judge
